


Exhibit 10.2

 

CONFIDENTIAL TREATMENT REQUESTED

 

INFORMATION FOR WHICH CONFIDENTIAL TREATMENT HAS BEEN REQUESTED IS OMITTED AND
NOTED WITH “****”. AN UNREDACTED VERSION OF THIS DOCUMENT HAS ALSO BEEN PROVIDED
TO THE SECURITIES AND EXCHANGE COMMISSION.

 

CONFIDENTIAL

Execution Version

 

MANUFACTURING AND SUPPLY AGREEMENT

[CARDIOLITE® Kit for the Preparation of Technetium Tc99m Sestamibi for
Injection]

 

This Manufacturing and Supply Agreement (this “Agreement”), dated as of May 3,
2012 (the “Effective Date”), is hereby entered into by and between Lantheus
Medical Imaging, Inc., a corporation organized and existing under the laws of
Delaware with its principal place of business at 331 Treble Cove Road, North
Billerica, MA 01862 (“LMI”), and Jubilant HollisterStier LLC, a limited
liability company organized and existing under the laws of Delaware with a place
of business at 3525 North Regal Street, Spokane, Washington, 99207 (“HSL”).  LMI
and HSL are referred to herein individually as a “Party” and collectively as the
“Parties”.

 

RECITALS

 

WHEREAS, HSL is experienced in the manufacture and supply of products;

 

WHEREAS, LMI desires that HSL manufacture the Product (as defined below) for and
supply the Product to LMI on the terms and conditions set forth in this
Agreement; and

 

WHEREAS, HSL is willing to manufacture the Product for and supply the Product to
LMI on the terms and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Parties, intending to be legally bound, hereby agree as
follows:

 

1.                                      DEFINITIONS

 

1.1                               Defined terms.  As used herein, the following
terms shall have the following meanings:

 

(a)                 “Affiliate” means any corporation or other entity which
controls, is controlled by, or is under common control with, a Party to this
Agreement.  A corporation or other entity shall be regarded as in control of
another corporation or entity if it owns or directly or indirectly controls more
than fifty percent (50%) of the voting stock or other ownership interest of the
other corporation or entity, or if it possesses, directly or indirectly, the
power to direct or cause the direction of the management and policies of the
corporation or other entity or the power to elect or appoint fifty percent (50%)
or more of the members of the governing body of the corporation or other entity.

 

(b)                                 “API” means the pharmacologically active
drug substance, specifically

 

--------------------------------------------------------------------------------


 

****, which is used to manufacture Product pursuant to the Product NDA.

 

(c)                                  “Batch” means a specific quantity of
Product that is intended to have uniform character and quality, within specified
limits, and is produced according to a single manufacturing order during the
same cycle of manufacture.

 

(d)                                 “cGMPs” means the current good manufacturing
practices in each Territory, as may be amended or supplemented from time to
time, including the current good manufacturing practices required by the FDA
pursuant to 21 CFR Parts 210 and 211 and ICH Q7, each as amended from time to
time.

 

(e)                                  “CMC” means (i) manufacturing process
development for all presentations of Product; (ii) all chemistry, manufacturing
and control procedures necessary for the manufacturing, testing and quality
control release of all presentations of the Product; and (iii) sourcing and
testing of all raw materials and components used in the production of all
presentations of Product.

 

(f)                                   “Calendar Quarter” means any period of
three consecutive calendar months commencing with the first day of any January,
April, July, or October.

 

(g)                                  “DMF” means a Drug Master File as described
in 21 CFR 14.420.

 

(h)                                 “FDA” means the United States Food and Drug
Administration or any successor entity thereto.

 

(i)                                     “Forecast” has the meaning set forth in
Section 2.2(a).

 

(j)                                    “Initial Forecast” has the meaning set
forth in Section 2.2(a).

 

(k)                                 “Intellectual Property” means all right,
title and interest in or relating to intellectual property, whether protected,
created or arising under the laws of the United States or any other
jurisdiction, including: (i) all patents and applications therefor, including
all continuations, divisionals, and continuations-in-part thereof and patents
issuing thereon, along with all reissues, reexaminations and extensions thereof;
(ii) all copyrights and all mask work, database and design rights, whether or
not registered or published, all registrations and recordations thereof and all
applications in connection therewith, along with all reversions, extensions and
renewals thereof; (iii) all trade secrets; and (iv) all other intellectual
property rights arising from or relating to Technology.

 

(l)                                     “LMI Materials” means the materials
supplied by LMI to HSL, as identified in the Proposal(s) (including, but not
limited to, the API), which shall be used to manufacture Product pursuant to the
Product NDA.

 

(m)                             “Lot” means a Batch, or a specific identified
portion of a Batch, which consists of at least ****L of bulk solution for
conversion into Product.

 

(n)                                 “Product” means the final finished dosage
form presentations of branded

 

2

--------------------------------------------------------------------------------


 

or unbranded CARDIOLITE® products (or such other name as LMI may choose to use
in the Territory) manufactured pursuant to the Product NDA and suitable for
distribution in commerce in the Territory.  For purposes of clarity, the Parties
acknowledge that unbranded Product may include, without limitation, Product that
will be labeled with a private label or generically.

 

(o)                                 “Product NDA” means the New Drug Application
filed with the FDA for the Product pursuant to the Federal Food, Drug and
Cosmetic Act and the regulations promulgated thereunder, and any amendments or
Supplemental New Drug Applications thereto, or documents incorporated by
reference.

 

(p)                                 “Proposals” means proposals and quotations
submitted by HSL to LMI and mutually accepted by both Parties in writing
(including the final version of Quotation No: 973-8-20), copies of which shall
be attached hereto, and are a part hereof.  In the event of any conflict between
the Proposal(s) and this Agreement, the terms of this Agreement shall control.

 

(q)                                 “Quality Agreements” means the agreements
described in Section 5.7.

 

(r)                                    “Specifications” means the written
specifications for the Product described in Exhibit 1.1, as the same may be
amended from time-to-time pursuant to the provisions of Section 2.7, and the
quality standards, including tests, analytical procedures and acceptance
criteria, that are established to confirm the quality of the Product which are
mutually agreed to in writing and contained or referenced in the Master Batch
Record for the Product or as otherwise mutually agreed to in writing by the
Parties.

 

(s)                                   “Subsequent Forecast” has the meaning set
forth in Section 2.2(a).

 

(t)                                    “Technology” means, collectively, all
information, designs, formulae, algorithms, procedures, methods, techniques,
ideas, know-how, research and development, technical data, programs,
subroutines, tool design, material specifications, processes, inventions
(whether patentable or unpatentable and whether or not reduced to practice),
apparatus design, creations, improvements, works of authorship and other similar
materials, and all recordings, graphs, drawings, reports, analyses, and other
writings, and other tangible embodiments of the foregoing,  in any form whether
or not specifically listed herein, and all related technology, that are used in,
incorporated in, embodied in, displayed by or relate to, or are used in
connection with the foregoing.  For clarification Technology specifically
excludes actual equipment.

 

(u)                                 “Term” shall have the meaning set forth in
Section 3.1 of this Agreement.

 

(v)                                 “Territory” means the countries or regions
described in Exhibit 1.2.  Additional countries or regions may be added to the
Territory at LMI’s request and reasonable cost and expense (including, as
evidenced by reasonable documentation made available to LMI, HSL’s reasonable
internal personnel costs and out-of-pocket expenses) upon at least thirty (30)
days prior written notice.

 

1.2                               Interpretation.  References in this Agreement
to the singular include references to

 

3

--------------------------------------------------------------------------------


 

the plural and vice versa.  Unless the context otherwise requires, references in
this Agreement to Articles, Sections, and Exhibits shall be deemed references to
Articles and Sections of, and Exhibits to, this Agreement.  Unless the context
otherwise requires, the words “hereof”, “hereby” and “herein” and words of
similar meaning when used in this Agreement refer to this Agreement in its
entirety and not to any particular Article, Section or provision of this
Agreement.  Any reference to any federal, state or local statute or law shall be
deemed also to refer to all rules and regulations promulgated thereunder, unless
the context requires otherwise.

 

2.                                      DEVELOPMENT SERVICES AND PRODUCT SUPPLY
TERMS

 

2.1                               Services.

 

(a)                                 Development.  HSL shall perform development
services in support of the manufacture of Product as defined by the
Proposal(s) and for the compensation set forth for such development services in
the Proposal(s).  HSL hereby represents and warrants that it has the experience,
capability and resources, including but not limited to sufficient personnel and
supervisors, to efficiently and expeditiously perform such development services
in a professional, competent and timely manner.  HSL further represents and
warrants that it will at all times devote the necessary personnel and
supervisors to perform such development services and that, in fulfilling its
obligations, HSL shall assign only persons with the appropriate training and
qualifications to perform such services.  LMI and HSL shall use commercially
reasonable efforts to qualify HSL as a supplier of Product under the Product
NDA.

 

(b)                                 No Debarment.  HSL represents that neither
it, nor any of its employees, agents or consultants performing services under
this Agreement, have been debarred, suspended, or otherwise excluded by the FDA
or any other regulatory authority from conducting business and, to the best of
its knowledge after due inquiry, are not under consideration to be debarred,
suspended or otherwise excluded.  HSL agrees to notify LMI as soon as
practicable upon HSL’s learning of the occurrence of any such debarment,
conviction, investigation or inquiry relating to a potential debarment,
suspension or exclusion, of any person performing services pursuant to this
Agreement and agrees that said person shall be immediately prohibited from
performing services under this Agreement.

 

(c)                                  No Conflict.  Each Party warrants and
represents that no trade secrets or other confidential information of any other
person, firm, corporation, institution or other entity will be wrongfully
disclosed by it to the other Party or any third party in connection with any of
the services called for hereunder.  Each Party further warrants and represents
that none of the provisions of this Agreement, nor the services which will be
performed by HSL pursuant to the work to be performed hereunder, contravenes or
is in conflict with any agreement of such Party or its Affiliates with, or
obligation to, any other person, firm, corporation, institution or other entity
including, without limiting the generality of the foregoing, employment
agreements, consulting agreements, service agreements, disclosure agreements or
agreements for assignment of inventions.  HSL shall not subcontract with any
third party or use Affiliates or agents to perform any of its obligations
hereunder without the prior written consent of LMI (not to be unreasonably

 

4

--------------------------------------------------------------------------------


 

withheld, delayed or conditioned).  HSL shall cause all of its employees and any
permitted subcontractor, agent or Affiliate to be bound by, and to comply with,
all confidentiality, quality assurance, regulatory and other obligations and
requirements as set forth in this Agreement.

 

2.2                               Purchase and Sale.  HSL shall manufacture,
sell and deliver to LMI, and LMI shall purchase from HSL, the Product for
jurisdictions in the Territory (with respect to each such jurisdiction,
following HSL’s qualification to manufacture Product in such jurisdiction) on
the terms and conditions set forth in this Agreement.  The following provisions
shall apply with respect to these Products:

 

(a)                                 Forecasts; Orders.  (i) LMI shall send to
HSL a **** (****) month forecast (the “Initial Forecast”) for the volume of
Product which LMI expects to have delivered from HSL during such ****-month
period.  LMI shall provide the Initial Forecast for Product to HSL within ****
(****) days after HSL is approved as a supplier of Product under the Product
NDA.  LMI shall thereafter update such forecast at least **** prior to the first
business day of each calendar month thereafter (a “Subsequent Forecast”, and
together with the Initial Forecast, a “Forecast”), providing HSL with a rolling
**** (****) month forecast for Product.  Each Forecast shall include an
estimated number of Batches for each month during the ****-month period covered
by such Forecast.  Amounts set forth in a Forecast are estimates, to be used for
planning purposes only, and Forecasts shall not constitute binding purchase
orders, except that the first **** (****) months of each Forecast shall be
binding upon LMI and LMI shall place purchase orders corresponding to the
binding portion of such Forecast.  In the event LMI does not place purchase
orders against the binding portion of a Forecast, HSL may (but shall not be
required to) deem such binding Forecast as a purchase order for Product covered
by the binding portion of the Forecast.  HSL will use all commercially
reasonable efforts to accommodate any changes in quantities of Product ordered
by LMI.

 

(ii) Subject to the terms of this Agreement (including, but not limited to,
Sections 5.1, 5.5 and 9.5), LMI agrees that, during each calendar year of this
Agreement (with a pro-rata adjustment as applicable for any portion thereof), it
shall place orders with HSL for at least **** percent (****%) of its aggregate
requirements for Product in the jurisdictions in the Territory where HSL is
approved as a qualified supplier of the Product.  This requirement shall
commence on a country-by-country basis in the Territory on the **** (****) day
after HSL is qualified as a supplier of the Product under the applicable
regulatory approval in such country and end on the earlier of the termination or
expiration of this Agreement.  In addition, this requirement is expressly
conditioned upon reasonably acceptable notice of HSL’s approval as a supplier of
Product for a jurisdiction in the Territory.  During any period in which HSL’s
manufacture for a jurisdiction is not in compliance with cGMPs for such
jurisdiction and/or not in material compliance with the applicable laws of such
jurisdiction, LMI’s requirements for such jurisdiction shall not be included in
the aggregate requirements of LMI for purposes of computing the amount of
Product required to be ordered from HSL.  In the event HSL cannot fill a
purchase order issued in accordance with a Forecast,  the quantities in such
purchase order shall be deemed to have been ordered from HSL for purposes of
LMI’s requirements for placing orders pursuant to this section.  For purposes

 

5

--------------------------------------------------------------------------------


 

of clarity, the Parties acknowledge that the aggregate requirements for Product
set forth above include both LMI’s and its Affiliates’ requirements for such
Product and that HSL’s rights set forth in Section 2.2(a)(iv) of this Agreement
extend to the books and records of both LMI and its Affiliates.

 

(iii) Without limiting HSL’s remedies in the event of a breach of the preceding
paragraph, in the event LMI fails to order the requirements set forth above the
Parties may discuss and agree on making HSL whole (including recovery of lost
profits), such as by way of example through one or more of the following
mechanisms: ****.

 

(iv) LMI shall maintain accurate and complete books and records of its purchases
for the jurisdictions in the Territory where HSL is a qualified supplier of the
Product as to enable LMI and its Affiliates to verify their purchases of Product
in such jurisdictions.  Upon reasonable advance written notice and subject to a
confidentiality agreement reasonably acceptable to LMI, at the written request
of HSL, LMI shall permit an independent certified public accounting firm or
consultant selected by HSL and reasonably acceptable to LMI to have access
during normal business hours to such of the records of LMI as may be reasonably
necessary to verify the accuracy of LMI’s orders for the immediately preceding
calendar year.

 

(v) LMI will establish performance parameters and weightings for the Product to
determine a performance score (“Score”) and communicate the same to HSL prior to
each calendar year.  For each calendar year from and after the calendar year in
which HSL commences commercial manufacturing of the Product pursuant to
Section 2.2(a)(ii) (each a “Subject Year”) if in the immediately preceding
calendar year or portion thereof (each a “Scoring Year”) HSL achieved the
highest Score with respect to the Product among LMI’s qualified suppliers of
such Product, then the minimum percentage requirement of Section 2.2(a)(ii) of
this Agreement relating to such Product shall increase from **** percent (****%)
to **** percent (****%) for the then current Subject Year, as if **** percent
(****%) was set forth in Section 2.2(a)(ii).  Within **** (****) days after the
end of each Scoring Year, LMI shall send to HSL a written notice of HSL’s Score
for such Scoring Year (including the calculation of same) and a statement as to
whether HSL had the highest Score.  In the event HSL is determined not to have
the highest Score, then, within **** (****) days after the end of such Scoring
Year, upon reasonable advance written notice and subject to a confidentiality
agreement reasonably acceptable to LMI, LMI shall permit an independent industry
expert selected by HSL and reasonably acceptable to LMI to confirm LMI’s
assessment of the highest Score for the immediately preceding Scoring Year,
provided that such expert’s report to HSL shall be limited to an indication from
such expert that LMI is “in compliance” or “out of compliance” with the
methodology for such Scoring Year.

 

(b)                                 Purchase Orders; Rejection of Orders.  LMI
will provide HSL with a firm purchase order at least **** (****) days prior to
the earliest delivery date specified in such purchase order.  All purchase
orders will be in multiples of the minimum Batch size.  All purchase orders will
be sent by facsimile or electronic mail to the address specified by HSL.  HSL
shall use commercially reasonable efforts to accept each purchase order and
confirm the date of manufacturing and shipment within **** (****) business days
of

 

6

--------------------------------------------------------------------------------


 

receipt thereof.  For purposes of clarity, the Parties acknowledge and agree
that HSL shall use commercially reasonable efforts to schedule the date of
manufacture not more than **** (****) days prior to the delivery date.  Such
purchase order shall be deemed accepted by HSL if HSL does not reject a purchase
order within the **** business-day period.  In addition, HSL will use
commercially reasonable efforts to accommodate any increase in quantities of
Product Forecasted by LMI.  LMI reserves the right to cancel or postpone any
purchase order after acceptance by HSL subject to the fees payable as set forth
below.  Unless otherwise agreed to by a duly authorized representative of HSL in
writing, however, should LMI cancel or postpone all or any portion of any
purchase order (or deemed purchase order pursuant to section 2.2(a)) for
commercial or pre-commercial batches within **** (****) calendar days of the
acceptance date of such purchase order, LMI shall pay HSL a fee of **** for each
vial in a cancelled or postponed purchase order.  Should LMI cancel or postpone
all or any portion of any purchase order (or deemed purchase order pursuant to
section 2.2(a)) for pre-commercial or commercial batches between **** (****) and
**** (****) calendar days of the acceptance date, LMI shall pay HSL a fee of
**** for each vial in a cancelled or postponed purchase order.  LMI shall not
cancel or postpone all or any portion of any purchase order (or deemed purchase
order pursuant to Section 2.2(a)) after **** (****) days after the acceptance
date of such purchase order.  HSL will make a good faith effort to ****.

 

(c)                                  Prices.  Commercial pricing for Product
supplied by HSL shall be based on the amounts of Product purchased for each
calendar year, as set forth in Exhibit 1.3.  Because the Parties do not know the
amount of Product that will be purchased in a calendar year, the estimated price
will be invoiced by HSL and adjusted as provided herein.  The estimated price
will be based upon the most recent Forecast provided by LMI.  For purposes of
calculating the price per vial, LMI shall be credited with purchasing amounts
ordered from HSL (in each case up to ****% of Forecasted amounts, e.g., if LMI
orders 200% of the Forecasted amounts, and HSL is able to supply only 100% of
the Forecasted amounts, LMI would receive credit for ****% of the Forecasted
Amounts), but, in the Parties’ reasonable and good faith determination, could
not be supplied by HSL through no fault of LMI, and the registration lots shall
be deemed to be commercial quantities of Product ordered by LMI during the first
calendar year of commercial production.  Pricing does not include stability
testing since stability testing is being conducted by LMI.

 

Beginning on **** and on each succeeding anniversary thereafter during the term
of this Agreement, prices in the then current schedule of vial prices shall be
increased by ****.  Price increases shall be effective for all new purchase
orders placed after the applicable anniversary. Pricing for pre-commercial and
other activities is as in the Proposal, and shall be paid on the schedule set
forth therein or, if none is set forth therein, then as provided in Section 2.4.

 

(d)                                 Superiority of Agreement.  The terms of this
Agreement and of the Quality Agreements shall prevail over any inconsistent
terms in any proposal, purchase order, acknowledgment or invoice, and no
additional terms other than those set forth in this Agreement and the Quality
Agreements or allowed pursuant to the terms of this Section 2.2 in a purchase
order, acknowledgement or invoice shall be binding on either Party.

 

7

--------------------------------------------------------------------------------


 

2.3                               Delivery.

 

(a)                                 Schedule; Quantities.  HSL will ship, and
LMI will take delivery, of all Product within **** (****) days of the delivery
date set forth in the applicable accepted purchase order.  In the event that
HSL, at any time during the term of this Agreement, has reason to believe that
it will be unable to perform any of the services under this Agreement or meet
the requested delivery date(s) specified in the purchase orders, HSL shall
promptly notify LMI in writing of such delay(s) within **** (****) business days
of such determination.  In the event that a Lot is delivered less than **** days
after the specified delivery date, HSL shall not be liable, but if delivered
**** (****) or more days after the specified delivery date which had previously
been accepted by HSL, as LMI’s sole remedy therefor, HSL will invoice LMI for
such Lot at ****.  Cost of shipping, customs, duties and tariffs will be the
responsibility of LMI.

 

(b)                                 Terms of Delivery.  Delivery terms shall be
FCA HSL’s manufacturing facility (which shall be HSL’s facility in Spokane, WA),
at which time risk of loss and responsibility for Product will transfer to LMI. 
FCA has the meaning assigned it in the ICC Incoterms, 2010.  HSL shall ship the
Product using LMI’s designated carrier in accordance with LMI’s instructions
regarding destination, delivery date, temperature control and such other factors
as LMI reasonably believes are relevant for purposes of the delivery.  HSL shall
ship all Product to the locations designated by LMI.

 

2.4                               Payment Terms.  Invoices for commercial
Product will reflect actual quantities of Product properly delivered in
accordance with the applicable purchase order.  Invoicing for commercial Product
will be initiated by HSL upon HSL’s review and approval of the Batch records and
other certifications and documentation for such Product.  All undisputed
portions of invoices issued by HSL to LMI shall be paid within **** (****) days
after the date of receipt of the corresponding invoice.  Such payments shall be
made in U.S. dollars by check or wire transfer or by such other method as HSL
and LMI shall reasonably designate from time to time.  In no event shall LMI be
responsible for any payments related to Product for which HSL was unable to
satisfy its obligations under this Agreement, whether by Force Majeure Event or
otherwise.  Interest shall be payable on all undisputed amounts not paid on the
due date at a rate of ****% for each month the amounts remain unpaid.

 

2.5                               **** Qualification.  LMI shall have the right
to qualify **** as a manufacturer of Product, and to seek and obtain regulatory
approval(s) of such ****.  If LMI desires to exercise its rights in this
Section 2.5, LMI shall notify HSL of such decision in writing (“****
Qualification Notice”).  Upon receipt of such **** Qualification Notice, the
Parties will agree in good faith upon a reasonable schedule for commencement and
completion of the **** qualification.  Any **** qualification under this
provision will be pursuant to a protocol established by LMI and mutually agreed
to by the Parties.  Such Protocol shall include the delivery of copies of
relevant Product-specific documents required to carry out the ****
qualification.  HSL hereby agrees to use reasonable efforts to ****.  LMI shall
pay **** as well as **** in carrying out the requested **** qualification,
provided that **** has been made available to LMI.

 

2.6                               Inventory; Packaging Information.  HSL shall,
at all times commencing ****

 

8

--------------------------------------------------------------------------------


 

(****) days after LMI’s first Forecast, during the Term, maintain inventory
levels of components and raw materials required to manufacture the volume of
Products forecasted by LMI for the next **** pursuant to Section 2.2(a) of this
Agreement.  At HSL’s option, within **** of each calendar year, LMI shall
purchase from HSL, at the price paid by HSL, such unused raw materials and
components in good, saleable condition purchased by HSL in reliance on Forecasts
(as set forth above) that could not be returned to the original supplier by HSL
or used by HSL in the supply of Product to LMI during such calendar year due to
lower orders of Product than Forecast to the extent not the fault of HSL, it
being understood that HSL’s suppliers generally do not accept returns, unless
the Parties mutually agree that such materials will be used in the following
calendar year.  LMI shall provide HSL with all packaging and labeling
information and designs, if applicable, including without limitation, all art
work and usage instructions to be applied to each Product at least **** (****)
days in advance of any requirement that Product be delivered in packaged form to
enable HSL to obtain the necessary packaging materials and meet such delivery
requirements (provided, however, HSL shall use all commercially reasonable
efforts to accommodate any changes requested by LMI with less than **** days
advance notice).  LMI will be fully responsible and liable for the content and
format of all labeling and artwork provided by LMI and used in connection with
the supply of Product hereunder.  HSL shall be solely responsible for ensuring
that the content and format of all labeling and artwork used in connection with
the supply of the Product, as provided by LMI, are accurately and consistently
produced in accordance with the Specifications.  The Parties shall cooperate to
ensure that all packaging and labeling information and materials are compatible
with HSL’s equipment and specifications.

 

2.7                               Changes in Manufacturing Processes.  HSL
reserves the right to implement reasonable process changes and improvements for
manufacturing the Product during the Term, at its cost, but in all instances
subject to LMI’s prior written approval (not to be unreasonably withheld,
delayed or conditioned).  HSL agrees to notify LMI promptly and in advance of
any such change or improvement.  If any such change or improvement requires, in
LMI’s reasonable judgment, regulatory approval, HSL will provide drafts of the
proposed filing(s) to LMI for review and LMI will provide its approval or
comments within **** (****) days from the date of receipt.  In addition, HSL
will make any changes to the process for manufacturing the Product requested by
LMI, which changes shall be made at LMI’s reasonable cost and expense (including
the allocable cost of HSL personnel as evidenced by reasonable documentation
made available to LMI).  The Parties hereby agree to negotiate in good faith an
adjustment to the **** of the Product to reflect any **** caused by the changes
described in this Section 2.7.  The Parties will in all events reasonably
cooperate with the other Party in effecting any process changes or improvements
reasonably requested by such Party.

 

2.8                               API and Other LMI Materials.  LMI will supply,
at its expense, sufficient quantities of the LMI Materials to HSL’s facility
prior to **** (in no event less than **** (****) days prior to the ****) to
enable HSL to meet its obligations hereunder.  HSL will provide LMI with an
inventory report for the LMI Materials on a **** basis (or as otherwise agreed
to by the Parties).  All such LMI Materials shall conform to the specifications
agreed to by HSL and LMI.  Title to the LMI Materials shall remain at all times
with LMI.

 

9

--------------------------------------------------------------------------------


 

3.                                      TERM; TERMINATION

 

3.1                               Term; Renewal.  Unless terminated sooner in
accordance with the terms of this Agreement, this Agreement shall commence on
the Effective Date and shall have an initial term of five (5) years, unless
earlier terminated as provided herein.  LMI shall have the right to extend this
Agreement for an additional five (5) year period upon at least six (6) months
prior written notice prior to the end of the initial term.  Following the
initial term and any additional term, this Agreement shall be automatically
renewed for additional one year periods, unless either Party gives written
notice to the other of its election to terminate this Agreement at least six
(6) months prior to the end of the initial term or subsequent term.  The initial
term and any subsequent periods shall be referred to collectively as the “Term”.

 

3.2                               Termination by Mutual Agreement.  This
Agreement may be terminated by mutual written agreement of HSL and LMI at any
time.

 

3.3                               Termination for Cause.  This Agreement may be
terminated by a Party as follows:

 

(a)                                 If a Party files a petition or similar
action for its protection or is the subject of an involuntary petition or
similar action not dismissed within ninety (90) days, under bankruptcy,
insolvency, reorganization or receivership law, or such Party is placed in
receivership, makes an assignment for benefit of creditors or is unable to meet
its debts in the regular course of business, the other Party may elect to
terminate this Agreement immediately by written notice to the first Party
without prejudice to any right or remedy the other Party may have under the
Agreement, including damages for breach, if any.

 

(b)                                 In the event that a Party materially
defaults under or materially breaches any of the provisions of this Agreement or
the Quality Agreements, the other Party shall have the right to terminate this
Agreement upon sixty (60) days’ prior written notice, unless such material
default or breach is cured during such sixty (60) day period (or in the event
any breach is incapable of being cured in such time period, the other Party
presents a plan to attempt cure of such breach and prevent similar breaches,
which plan is reasonably acceptable to the terminating Party), in which event
this Agreement shall continue in full force and effect.

 

(c)                                  If LMI is the Party with the right to
terminate this Agreement in accordance with Sections 3.3(b) due to the uncured
material breach of HSL, LMI shall have the option to delay the termination and
continue to have HSL supply LMI under this Agreement upon written notice to HSL
detailing the same, until such time as (i) **** or (ii) the Parties mutually
agree upon a terminal supply of Product under Section 3.4(d) of this Agreement
so as to avoid any disruption of LMI’s supply or sale of Products.  For purposes
of this Agreement, “terminal supply” means the amount of Product reasonably
requested by LMI so as to avoid any disruption to LMI’s supply or sale of
Product.  During any such period LMI must pay all invoices upon delivery.

 

(d)                                 If HSL is not a qualified supplier of
Product in the United States under LMI’s NDA for the Product before the end of
the **** (****) **** of this Agreement, senior management of the Parties will
attempt in good faith to resolve any outstanding issues and to negotiate any
necessary adjustments to the terms of this Agreement.  For purposes of clarity,
LMI acknowledges that it shall not have the right to extend this

 

10

--------------------------------------------------------------------------------

 

Agreement for an additional five year period as described in Section 3.1 of this
Agreement in the event that HSL is unable to be qualified as a supplier of
Product in the United States before the end of the initial five-year term.

 

3.4                               Effect of Expiration or Termination; Accrued
Rights; Surviving Obligations.  Upon any expiration or termination of this
Agreement:

 

(a)                                 Product on Hand.  HSL shall notify LMI of
the amount of Product it has on hand as of the effective date of any termination
or expiration as a result of purchase orders placed by LMI, and LMI shall
purchase such Product at the applicable price as set forth in this Agreement,
but LMI shall not be required to purchase any Product (i) that fails to meet
Specifications, (ii) for which HSL is unable to provide the certificates of
analysis specified in Section 5.4 of this Agreement, (iii) for which HSL is
unable to provide the certificates of manufacturing compliance specified in
Section 5.5, or (iv) that is appropriately rejected by LMI pursuant to
Section 5.6.  In addition LMI shall purchase from HSL, within **** (****) days
of HSL’s request, at the price paid by HSL, unused raw materials or components
purchased or ordered by HSL pursuant to any binding portion of the Forecast
issued by LMI (subject to different periods for certain materials and components
if such periods are set forth in the Proposal or otherwise pre-approved by the
Parties in writing) or pursuant to requirements for pre-commercial batches to
the extent such materials or components are in good, saleable condition and
cannot be returned to the original supplier by HSL (if such return is requested
by LMI) it being understood that HSL’s suppliers generally do not accept returns
and LMI shall also pay HSL’s reasonable out-of pocket expenses in connection
with the foregoing returns.  . Upon signing of this agreement or shortly
thereafter, HSL will provide to LMI a list of components associated with the
manufacturing of Product, showing the respective lead time for procurement.  If
LMI does not object to such lead times in writing within ten days of receipt
then such lead times for the associated components shall be deemed to be
pre-approved.  If LMI objects, the Parties shall mutually agree on same.

 

(b)                                 Regulatory Information.  On and as of the
effective date of any termination or expiration (other than for LMI’s breach of
insolvency), or such earlier date as LMI may reasonably request prior to an
upcoming termination or expiration (but no earlier than **** months prior to
such termination or expiration), HSL shall provide reasonable assistance at
LMI’s cost and expense (including payment of HSL’s reasonable internal personnel
costs as evidenced by reasonable documentation made available to LMI) in
transitioning to another supplier. HSL shall, at LMI’s request promptly provide
to LMI **** in the case of all of the foregoing to the extent needed to enable
LMI or a third party to manufacture and obtain regulatory approval for the
Product for commercial sale.  LMI and its nominees may only use any information
of HSL received pursuant to this Section 3.4(b) and Section 2.5 in connection
with the Product.  LMI and its nominees shall keep such information confidential
as Confidential Information of HSL.

 

(c)                                  Orders in Progress.  In the event of any
termination or expiration of this Agreement, HSL shall, unless such termination
has occurred because of a material uncured breach or default by LMI under this
Agreement, or LMI’s insolvency, notwithstanding the effective date of any
termination or expiration, upon written request

 

11

--------------------------------------------------------------------------------


 

of LMI, complete any purchase orders for Product that were placed by LMI and
accepted by HSL prior to such date and LMI shall pay HSL for any Product
produced in accordance with such purchase orders at the applicable price as set
forth in this Agreement.  Upon termination or expiration for any reason (other
than HSL’s breach or insolvency), LMI will pay HSL for services properly
performed by HSL pursuant to one or more Proposals, including in process
pre-commercial batches, including all initiated media fills, technical transfer
study batches, process justification lots, process performance
qualification/process validation lots and all components ordered in anticipation
of conducting the foregoing.

 

(d)                                 Terminal Supply; Post-Termination or
Expiration Acceptance of Orders.  Unless HSL terminates this Agreement pursuant
to Sections 3.3(a) or 3.3(b), upon LMI’s request, HSL shall use commercially
reasonable efforts to provide LMI with a terminal supply of Product pursuant to
the terms of this Agreement (including, but not limited to, the pricing set
forth herein) for delivery not later than **** (****) months after the Term so
as to minimize disruption of LMI’s supply or sale of Products.  Any acceptance
by HSL of any purchase order from LMI or the sale of any Products by HSL to LMI
after the delivery of notice of termination or after the expiration or
termination of the Term shall not be construed as a renewal or extension of this
Agreement or as a waiver of termination thereof.

 

(e)                                  Prior Obligations.  Termination or
expiration of this Agreement, in whole or in part, for any reason shall be
without prejudice to any rights which shall have accrued to the benefit of
either Party prior to such termination or expiration, and such termination or
expiration shall not relieve either Party from obligations which are expressly
indicated to survive termination or expiration of the Term.

 

4.                                      REGULATORY ISSUES.

 

4.1                               Regulatory Obligations.  All obligations
relating to the Product NDA shall, at all times during the Term, remain with
LMI, including without limitation (a) the obligation to prepare and make any
updates or amendments to the Product NDA or CMC, (b) to pay any fees or other
costs associated with such filings, or (c) to collect, investigate and report to
the FDA and other appropriate regulatory authorities any Product-related adverse
experience reports, quality reports, and complaint reports.  HSL shall provide
LMI with access to any such information reasonably required to enable LMI to
comply with its obligations under this Section 4.1.  HSL shall remain solely
responsible, at its expense, for compliance with (A) cGMPs (including any
comparable requirements imposed by foreign authorities), but limited to those
jurisdictions that are within the Territory as set forth in any amendment to
this Agreement for which it has been qualified to produce Product; (B) obtaining
or maintaining establishment registrations and all other required permits and
licenses for all relevant facilities; and (C) the preparation and submission of
all records and reports required by FDA and other appropriate regulatory
authorities in connection with the manufacture and sale to LMI of the Product,
including, without limitation, updating the DMF in countries or regions within
the Territory and providing LMI with the necessary DMF Authorization Letters, if
applicable at additional cost to LMI, unless the Proposal includes such
activities.  All information, documents and updates with regard to the
manufacture of Product which are required by any governmental agency shall be
provided by

 

12

--------------------------------------------------------------------------------


 

HSL in a timely manner, and HSL shall submit to all inquiries and inspections by
any such agencies.  All documents directly related to the Product and a summary
of all information provided by HSL to any such agency shall be provided to LMI
in advance of submission to such agency.  LMI shall not file any documents
relating to HSL with regulatory authorities without HSL’s prior written consent,
which shall not be unreasonably withheld or delayed.  HSL shall provide comments
on proposed submissions within five business days of receipt and in the absence
of delivery of such comments LMI may proceed with its filing. Notwithstanding
the foregoing, LMI and HSL acknowledge that the regulatory support described in
Proposal No. 973-8-20 sets forth the costs for filings in the Territory and the
scope of HSL’s responsibility for such filings.  Any costs associated with
additional applications will require a separate quotation as described in
Proposal No. 973-8-20.  LMI recognizes that HSL does not currently produce
Products for several countries in the Territory and there can be no assurance
HSL will be qualified in those or other countries in the Territory.

 

4.2                               Product Recalls.

 

(a)                                 If either Party reasonably decides or is
required by any government authority or court of competent jurisdiction, to
initiate a product recall, withdrawal or field correction with respect to, or if
there is any governmental seizure of, the Product, the Party initiating or
required to initiate such action will notify the other Party promptly of the
details regarding such action, including providing copies of all relevant
documentation concerning such action.  The Parties will assist each other in
investigating any such situation and all regulatory contacts that are made and
all activities concerning seizure, recall, withdrawal or field correction will
be jointly coordinated by HSL and LMI.

 

(b)                                 If any such recall, withdrawal, field
correction or seizure occurs due solely to (i) failure of any Product produced
by HSL hereunder to conform to Specifications (including, without limitation,
being adulterated or misbranded) or any warranty or other requirement set forth
in this Agreement, (ii) the failure of HSL to comply in all material respects
with any applicable law, rule, regulation, guideline, standard, court order or
decree or (iii) the negligent or intentional wrongful act or omission of HSL in
connection with the production of Product hereunder, then HSL shall bear the
**** of any such seizure, recall, withdrawal or field correction and shall
reimburse LMI for its ****, including any purchase price payments made to HSL
and related taxes to the extent related to such recalled Product.  To the extent
any such recall, withdrawal, field correction or seizure occurs for any reason
other than that set forth in the immediately preceding sentence, then LMI shall
bear the **** of any such seizure, recall, withdrawal or field correction.  If
both HSL and LMI contribute to the cause of a seizure, recall, withdrawal or
field correction, the cost and expense thereof will be shared in proportion to
each Party’s contribution to the problem.  For the purposes of this Agreement,
the expenses of any recall, withdrawal, field correction or seizure shall
include, without limitation, the out-of-pocket expenses of notification and
destruction or return of the recalled Product and all other out-of-pocket costs
incurred in connection with such recall but shall not include a Party’s lost
profits.  HSL’s reimbursement for the costs of LMI Materials related to such
recall, withdrawal or field correction is limited by Section 5.6(c).

 

13

--------------------------------------------------------------------------------


 

4.3                               Sharing of Information.  HSL shall promptly
advise LMI of any information of which it obtains knowledge that may affect the
safety, efficacy or labelling of the Products and any actions in response to
such information.

 

4.4.                            Adverse Events and Product Quality Complaints. 
The Parties agree to the following provisions regarding adverse events and
complaints:

 

(a)                                 LMI shall be responsible to (a) report
adverse events involving the Product to the FDA and other regulatory
authorities, and (b) respond to quality complaints and medical and technical
inquiries, respecting the Product.

 

(b)                                 In the event HSL (i) receives information
regarding any adverse event relating to the Product, (ii) receives any
complaints relating to the Product, (iii) receives any medical or technical
inquiry relating to the Product, or (iv) discovers or is notified of any
material defect in the Product, it shall immediately notify LMI, through its
agent for global pharmacovigilance, as follows (or to such other address,
contact person, telephone number, facsimile number or e mail address as may be
specified by LMI):

 

Phone

 

Fax

 

Email

 

 

 

 

 

1-800-343-7851 or 978-667-9531

 

1-866-880-9343 or 734-929-6688

 

lantheussafety@i3global.com

 

HSL shall also conduct an investigation in accordance with its normal procedures
for complaints, inquiries or discoveries of that nature and promptly report the
results of such investigation to LMI.  The Parties shall reasonably cooperate
with and assist each other in connection with any such matter.  In addition, HSL
will ensure that all relevant personnel are sufficiently informed and trained on
the terms and procedures outlined in this Agreement, including without
limitation, the process for the receipt, recordation, exchange, communication
and submission of safety data for the Product(s) and all relevant regulations
and laws thereto.  HSL agrees to document the training activities, including the
training material(s) used, and make these documents reasonably accessible to LMI
upon request.

 

5.                                      WARRANTIES AND QUALITY ASSURANCE

 

5.1                               HSL Warranties.  HSL warrants that all Product
delivered to LMI: (a) will have been manufactured, packaged, labeled, tested
and/or re-tested in compliance with applicable provisions of the Federal Food,
Drug and Cosmetic Act (the “Act”), regulations thereunder, and any other
comparable laws and regulations applicable in the Territory where the Product is
being distributed, relating to development, manufacture and supply under this
Agreement, and in compliance with the specific U.S. or other applicable
regulatory approvals regarding the Product; (b) shall conform to the
Specifications; (c) shall comply with the Quality Agreement, the Master Batch
Record and the cGMPs where the Product is being distributed; and (d) will, at
the time of such delivery, not be adulterated within the meaning of the Act or
other applicable law where the Product is being distributed, as such Act or law
is constituted and effective at the time of delivery, and will not be an article
which may not, under the provisions of such Act, be introduced into interstate
commerce.  HSL further warrants that, at the time of manufacture for

 

14

--------------------------------------------------------------------------------


 

jurisdictions in the Territory, its facility shall conform to cGMP and other
applicable laws of such jurisdictions in the Territory where Product is being
distributed and that, to its knowledge, the services provided by HSL and the
use, practice or exploitation of the Technology or Intellectual Property
provided by HSL shall not infringe, violate or misappropriate the intellectual
property rights of any third party.  At the time of delivery, the Product shall
have a minimum shelf life of not less than **** less than the maximum shelf life
set forth in the Product NDA, but in no event less than ****, provided however,
that if after manufacture of Product HSL launches an investigation that causes
Product shipment to be delayed and the investigation results in delayed release
of one or more batches or Lots of Product and the investigation determines that
the deviations in such batch or Lot that triggered the investigation were the
fault of LMI Materials that did not meet specifications or LMI’s specified
process was at fault then LMI shall accept and pay for such Product (at full
price, notwithstanding Section 2.3(a)), even if Product has less than a ****
shelf life.  HSL shall use commercially reasonable efforts to expeditiously
determine the cause of any such failures.  In addition to the foregoing, in all
other cases, LMI shall use commercially reasonable efforts to accept Product
with less than a **** shelf life.

 

5.2                               LMI Warranties.  LMI represents, warrants and
covenants that:

 

(a)  the marketing, distribution and sale of the Products in the Territory and
any products packaged or included with the Product shall at all times comply
with the Act and all other applicable laws, rules and regulations;

 

(b)  that, to its knowledge, neither any Technology nor specifications provided
by LMI to HSL shall infringe, violate or misappropriate the intellectual
property rights of any third party;

 

(c)  except for the Technology and intellectual property provided by HSL, to its
knowledge, LMI has all necessary Technology and intellectual property rights to
enable HSL to process the Product for LMI in accordance with the terms and
conditions of this Agreement;

 

(d)  all laboratory, scientific, technical and/or other data(including any
processes)  submitted by LMI to HSL relating to the Product shall be complete
and correct and shall not contain any material misrepresentation or omission;
and

 

(e)  all LMI Materials shall conform to the specifications set forth in the
applicable regulatory approvals for the Product.

 

5.3                               DISCLAIMER OF ALL OTHER WARRANTIES.  THE
WARRANTIES SET FORTH IN THIS AGREEMENT ARE THE PARTIES’ ONLY WARRANTIES WITH
RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND ARE MADE EXPRESSLY IN LIEU
OF ALL OTHER WARRANTIES, EXPRESS OR IMPLIED, WHICH ARE HEREBY
DISCLAIMED, INCLUDING ANY IMPLIED WARRANTIES OF FITNESS FOR A PARTICULAR
PURPOSE, MERCHANTABILITY, OR ARISING FROM THE COURSE OF PERFORMANCE, COURSE OF
DEALING OR USAGE OF TRADE OR OTHERWISE.

 

15

--------------------------------------------------------------------------------


 

5.4                               Certificates of Analysis.  HSL shall perform,
or cause to be performed, sample tests on each Lot or Batch of Product supplied
pursuant to this Agreement before delivery to LMI, and shall produce a test
report setting forth the results of such testing.  Each test report shall set
forth, for each Lot or Batch of Product delivered hereunder, the items tested,
specifications and test results in a certificate of analysis, containing the
types of information reasonably agreed upon by HSL and LMI.  HSL shall send such
certificates to LMI concurrent with delivery of each Lot or Batch of Product.

 

5.5                               Certificates of Manufacturing Compliance.  HSL
shall provide or cause to be provided for each Lot or Batch of Product purchased
under this Agreement a certificate of manufacturing compliance, containing the
type of information reasonably agreed upon by HSL and LMI, which will certify
that the Lot or Batch of Product was manufactured in accordance with the
Specifications and cGMP, including without limitation 21 CFR 210 and 211 and ICH
Q7, as the same may be amended from time to time, and a copy of the fully
executed batch record.  HSL shall send such certificates and batch record to LMI
concurrent with delivery of each Lot or Batch of Product.  HSL agrees that it
shall maintain all of the facilities used for the manufacture of the Product in
material compliance with all applicable state, local, federal or international
laws and regulations and shall permit the relevant governmental agencies to
inspect the manufacturing facilities used for the manufacture of the Product
whenever deemed necessary by such agencies.  HSL shall advise LMI **** if an
authorized agent of the FDA or other governmental agency visits any of HSL’s
facilities where the Product is being manufactured, or where any component of
the Product is manufactured, processed or controlled, or of any official contact
concerning the Product; provided, however, that LMI shall have the right to be
present for all scheduled inspections relating to the manufacture of Product. 
HSL shall furnish to LMI the report by such agency, appropriately redacted, that
relates to such visit to the extent that such report relates to the Product,
Facility or Quality system, within (i) **** of HSL’s receipt of such report if
such report relates to urgent matters such as Product recall, facility shutdown
or similar events (“Urgent Incident”) and (ii) **** after HSL’s receipt of such
report for other matters.  In addition to the observation rights set forth in
the Proposals, upon reasonable advance notice to HSL, HSL shall allow LMI and
its consultants (subject to entering into suitable confidentially agreements
reasonably acceptable to HSL) reasonable access during normal business hours
throughout the Term to any of HSL’s facilities where the Product is being
manufactured, or where any component of the Product is manufactured, processed
or controlled to verify compliance with HSL’s obligations under this Agreement;
provided that such access shall be limited to **** during any consecutive ****,
except in the event of an Urgent Incident, in which event HSL shall allow LMI
and its consultants (subject to entering into suitable confidentially agreements
reasonably acceptable to HSL) reasonable access during normal business hours as
necessary to allow LMI to evaluate HSL’s planned response to the Urgent
Incident.  Notwithstanding anything to the contrary hereunder, LMI shall have
the right to postpone all pending and future purchase orders hereunder (and
adjust all Forecasts and the requirements described in
Section 2.2(a) accordingly), without penalty, in the event of any **** issued to
HSL until the same are resolved.  In addition, in the event of a ****, LMI or
HSL shall have the right to postpone all scheduled manufacture of the Product
(with LMI adjusting all Forecasts, without penalty to the Parties, and LMI being
given credit for orders placed elsewhere for the purposes of meeting its minimum
requirements of Section 2.2(a)), until such time as final disposition of all

 

16

--------------------------------------------------------------------------------


 

affected or rejected Batch(es) have been determined and complete investigations
have been finalized with root cause analysis and the appropriate corrective
actions.  HSL shall cooperate with LMI to perform all investigations diligently
and expeditiously.  Notwithstanding the foregoing if the investigation reveals
that the triggering events for the postponement of the manufacture of the
Product and adjustment of Forecasts was due to faulty LMI Materials or incorrect
LMI processes then no credit shall be given for the minimum commitment of
Section 2.2(a) for orders placed with other vendors, and LMI shall pay the fees
specified in Section 2.2(b) for cancelled or postponed orders and be liable for
failure to order binding portions of Forecasts.

 

5.6                               Acceptance.

 

(a)                                 LMI shall have **** (****) days from the
date of delivery of Product and the corresponding certificate of manufacturing
compliance to confirm conformance with the Specifications and to claim any
shortage in quantity of any shipment of the Product.  Any notice of rejection or
shortage of any shipment of Product must be given in writing, must contain a
report of the reason for such rejection or shortage and be received by HSL
within said **** (****) day period or such shipment will be deemed to have been
accepted; provided, however that this limitation shall not apply to ****.  HSL
shall assist in necessary analytical Technology transfers to accomplish such
testing by LMI.

 

(b)                                 HSL shall have **** (****) days following
receipt of rejected Product in which to test such Product.  If HSL does not
dispute a rejection, HSL shall **** the rejected Product promptly, at HSL’s
expense (including, but not limited to, ****).  If HSL disputes a rejection, HSL
shall provide LMI with written notice of such dispute within thirty (30) days
after receiving the returned Product, and the Parties shall use commercially
reasonable efforts to resolve the dispute amicably and promptly.  If the Parties
are unable to reach a resolution within **** (****) days after HSL’s notice of
dispute, the returned Product shall be submitted to any independent laboratory
or consultant mutually acceptable to the Parties, whose decision as to the
conformity of such Product with the Specifications shall be final and binding. 
The Party against whom the dispute is decided shall pay any charges for such
laboratory or consultant.  If the laboratory or consultant determines that the
returned Product did not conform to the Specifications.  HSL shall, at LMI’s
option, **** the rejected Product at no charge to LMI.  HSL shall make
arrangements with LMI for the return or disposal of any rejected Product, such
return shipping or disposal charges to be paid by HSL.

 

(c)                                  HSL shall reimburse LMI for the actual
replacement costs of any damaged or lost LMI Materials if (i) **** or (ii) such
damage or loss is the result of ****, provided that reimbursement for the LMI
Materials costs will be limited to the **** of (i) (A) **** Dollars ($****) and
(B) LMI’s costs for same (as demonstrated by reasonable evidence and
documentation therefor provided to HSL), per Lot, (ii) **** Dollars ($****) in
the aggregate for the manufacture of Product in any ****, and (iii) **** Dollars
($****) in the aggregate over each **** (all of which shall be adjusted **** in
a manner consistent with the second paragraph of Section 2.2(c) (i.e., by the
**** of ****% and the ****)), and further provided that, unless otherwise
reasonably agreed to by the Parties, such reimbursement may be issued in the
form of a credit.  Any credits

 

17

--------------------------------------------------------------------------------


 

hereunder not settled within **** (****) **** of issuance, or within **** (****)
**** of the effective date of any termination or expiration of this Agreement,
will be refunded to LMI.  This limitation of liability for LMI Materials shall
also be applicable to any charge for LMI Materials payable by HSL under this
Agreement, including without limitation for recall.  LMI shall bear the risk of
loss for LMI Materials for ****, except in the event of **** (in which case
liability for such LMI Materials shall be limited as with respect to **** and
the **** and **** caps set forth above shall apply to **** batches taken
together).

 

5.7                               Quality Agreements.  The Parties agree that
they will enter into one or more separate Quality Agreements that will cover
arrangements for quality control, testing documentation, quality assurance and
other related matters no later than thirty (30) days after the Effective Date.

 

5.8                               Health, Safety and Environmental Compliance.

 

(a)                                 Manufacturing operations are to be performed
by HSL using appropriate safety measures and containment techniques as dictated
by applicable law, regulations and industry standards.  HSL shall be solely
responsible for implementing and maintaining health and safety procedures for
the manufacture of Product and performance of services under this agreement and
for the handling of any materials or hazardous waste used in or generated by
such activities.  HSL, in consultation with LMI, shall develop safety and
handling procedures for Product; provided, however, that LMI shall have no
responsibility for HSL’s health and safety program.  The generation, collection,
storage, handling, transportation, movement and release of hazardous materials
and waste generated in connection with the manufacture of Product and other
services under this Agreement shall be the responsibility of HSL, at HSL’s cost
and expense, unless otherwise agreed to in writing by the Parties for special
situations and conditions.  Without limiting other legally applicable
requirements, HSL shall prepare, execute and maintain, as the generator of
waste, all licenses, registrations, approvals and authorizations, notices,
shipping documents and waste manifests required under applicable law and
regulations.

 

(b)                                 LMI has established a program for systematic
assessment of its supplier’s EHS programs (“TPM EHS Assessment Program”) and HSL
agrees to participate and reasonably cooperate with LMI in effectively
implementing this TPM EHS Assessment Program.

 

(c)                                  HSL will review LMI’s TPM EHS Assessment
Program and, if applicable, provide quotations for additional resources required
to address the program.  HSL policies will govern the implementation and use of
such resources, except in the event that LMI is willing to bear the cost of
compliance (including, without limitation, allocations of cost of HSL internal
personnel) stated in such quotations and otherwise.  Specifically and subject to
the foregoing, HSL agrees to:

 

(i)  promptly respond to reasonable requests from LMI for non-confidential
information made as part of LMI’s TPM EHS Assessment Program.

 

18

--------------------------------------------------------------------------------


 

LMI will provide a questionnaire to HSL and HSL is expected to provide the
complete response within thirty (30) days;

 

(ii)  reasonably cooperate with LMI to clarify and supplement any information
related to its facilities and operations; and

 

(iii)  provide to LMI, upon request, copies of HSL’s environmental, health and
safety permits required by any governmental authority which are associated with
the Products and all facility operation related thereto.

 

(d)                                 HSL agrees that LMI or its appointed
agent(s) (subject to entering into suitable confidentiality agreements
reasonably acceptable to HSL, provided such agents(s) are reasonably acceptable
to HSL) shall be entitled to conduct inspections and audits no more than once
per year upon **** notice and mutually convenient times of any areas or
facilities used to produce the Products or required for production of the
Products no more than **** (such audit to be conducted with the audit of
Section 5.5, if any, for no more than two days and using no more than two
individuals) including the following reasons (i) to assist in completion of
LMI’s TPM EHS Assessment Program; and (ii) to allow for a loss prevention
inspection of the facility by LMI’s insurance underwriting company as necessary
for LMI to obtain contingent business interruption insurance.

 

(e)                                  HSL shall take reasonable and appropriate
precautions to ensure that its personnel (including its employees, contractors
and agents) are protected from the Product and/or the Product’s manufacturing
process exposures through either engineering infrastructure, personnel
protective equipment or a combination of both.  Upon request, within ninety (90)
days, HSL shall provide workplace monitoring data which demonstrates the
effectiveness of controls.

 

5.9                               Facility.  HSL shall perform all services
under this Agreement at the agreed upon facility located at ****.  HSL shall not
change the location of such facility or use any additional facility for the
performance of services under this Agreement without the prior written consent
of LMI, such consent not to be unreasonably withheld, delayed or conditioned. 
HSL will be responsible for all applicable costs and expenses in connection with
any such change of location of the facility or use of any additional facility
for the performance of services under this Agreement (including, but not limited
to, costs for qualification and validation batches).

 

6.                                      INTELLECTUAL PROPERTY; NONDISCLOSURE;
CONFIDENTIALITY

 

6.1                               Intellectual Property.

 

(a)                                 As between the Parties, subject to the
licenses granted under Section 6.1(b) below, each Party retains all right, title
and interest in and to the Intellectual Property and Technology that each Party
currently owns, licenses and/or uses to the extent related to the purposes of
this Agreement (“Pre-Existing Intellectual Property and Technology”).  Under no
circumstances will the licenses granted in Section 6.1(b) below be construed as
a sale of any of the Pre-Existing Intellectual Property and Technology by either
Party.  As between the Parties, each Party shall, subject to the licenses
granted in

 

19

--------------------------------------------------------------------------------


 

Section 6.1(b) below, own all right, title and interest in and to any
modifications, derivative works, enhancements or improvements of or to any of
the Pre-Existing Intellectual Property and Technology related to this Agreement
that such Party creates, develops, discovers, conceives and/or reduces to
practice in the course of performing under this Agreement (“Improvements”);
provided, however, (i) HSL agrees that LMI shall own, and shall and hereby does
assign to LMI, all right, title and interest in and to all **** developed by HSL
during the Term in the course of performing under this Agreement (provided, for
purposes of clarity, such **** shall be limited to ****) and (ii) LMI agrees
that HSL shall own, and shall and hereby does assign to HSL, all right, title
and interest in and to all **** developed by LMI during the Term in the course
of performing under this Agreement, to the extent ****.  Subject to the
foregoing, the Parties shall jointly own and have the right to use and license
(without accounting to the other) all inventions and developments, whether
modifications, derivative works, enhancements or improvements to any
Intellectual Property and/or Technology related to this Agreement, which are
jointly created or developed during the Term.  In addition, for purposes of
clarity, the Parties acknowledge that HSL shall own all right, title and
interest in and to all Improvements to HSL’s Pre-Existing Intellectual Property
and Technology developed by HSL during the Term and LMI shall own all right,
title and interest in and to all Improvements to LMI’s Pre-Existing Intellectual
Property and Technology developed by LMI during the Term.

 

(b)                                 HSL hereby grants to LMI a **** license,
with right to sublicense, in and to HSL-owned Pre-Existing Intellectual Property
and Technology and Improvements relating to such Pre-Existing Intellectual
Property and Technology for use in connection with the Product to the extent
such Intellectual Property and Technology has been incorporated by HSL into the
Product hereunder.  This license shall **** of the Agreement and shall be
included within the scope of the **** of Sections 2.5 and 3.3.

 

6.2                               Nondisclosure Obligations.

 

(a)                                 Except as specifically provided by
Section 2.5 or in this Article 6, during the Term of this Agreement and for a
period of **** thereafter, both Parties shall maintain in confidence (i.e., not
disclose to any third party) and use only for purposes specifically authorized
under this Agreement information and data received from or on behalf of the
other Party, whether such information is contained in a written or electronic
document, whether it is oral or whether it is disclosed by means of inspection.

 

(b)                                 For purposes of this Article 6, information
and data described in clause (a) shall be referred to as “Information.”  For
purposes of clarity, HSL acknowledges and agrees that LMI’s Information
includes, without limitation, the **** developed by HSL specifically for LMI
(provided such Information shall not include information developed independently
by HSL without reference to LMI’s Pre-existing Intellectual Property and
Technology or LMI Information).  LMI shall not use the format of HSL’s
underlying forms provided to it other than for the Product, and the same shall
be HSL’s Information.   To the extent it is reasonably necessary or appropriate
to fulfill its obligations or exercise its rights under this Agreement, a Party
may disclose Information it is otherwise obligated under this Section not to
disclose, to its Affiliates, employees, officers, directors, lenders,

 

20

--------------------------------------------------------------------------------

 

sublicensees, consultants, outside contractors and clinical investigators on a
need-to-know basis and on condition that such entities or persons agree in
writing to only use such Information for purposes specifically authorized under
this Agreement and to keep the Information confidential for the same time
periods and to the same extent as such Party is required to keep the Information
confidential; notwithstanding the foregoing the Party so disclosing Information
will be liable to the other Party hereunder for any misuse or improper
disclosure of any such Information by any such firms or individuals.  A Party or
its sublicensees may disclose such Information to government or other regulatory
authorities to the extent that such disclosure is reasonably necessary to obtain
patents or authorizations to conduct clinical trials of, and to commercially
market, the Product.  The obligation not to disclose or use Information shall
not apply to any part of such Information that (i) is or becomes part of the
public domain other than by unauthorized acts of the Party obligated not to
disclose such Information or its Affiliates or sublicensees, (ii) can be shown
by written documents to have been disclosed to the receiving Party or its
Affiliates or sublicensees by a third party, provided such Information was not
obtained by such third party directly or indirectly from the other Party under
this Agreement pursuant to a confidentiality agreement, (iii) prior to
disclosure under this Agreement can be shown by written documents to have been
already in the possession of the receiving Party or its Affiliates or
sublicensees, provided such Information was not obtained directly or indirectly
from the other Party under this Agreement pursuant to a confidentiality
agreement, or (iv) can be shown by written documents to have been independently
developed outside of this Agreement by the receiving Party or its Affiliates
without breach of any of the provisions of this Agreement.  The Party asserting
the applicability of one of the exclusions set forth in the immediately
preceding sentence shall have the burden of proving the applicability of any
such exclusion in any particular circumstance.  If a receiving Party is required
to disclose Information of the other Party pursuant to interrogatories, requests
for information or documents, subpoena, civil investigative demand of a court or
governmental agency, it shall use commercially reasonable efforts to do so on a
confidential basis (and provided that the disclosing Party furnishes only that
portion of the Information which is legally required), and, in any event, it
shall provide the other Party prompt notice after receipt of any such official
requests to enable the other Party to seek a protective order or similar relief.

 

(c)                                  HSL understands and acknowledges that LMI’s
Information, Intellectual Property, and Technology related to the Product has
been developed or obtained by the investment of significant time, effort and
expense by LMI, and that such Information, Intellectual Property, and Technology
is a valuable, special and unique asset of LMI which provides LMI with a
significant commercial advantage, and needs to be protected from improper use
and disclosure (including, but not limited to, any improper use by HSL and its
Affiliates).  HSL will not disclose the LMI Information to its Affiliates or
otherwise use the LMI Information for the benefit of such Affiliates.   HSL
agrees that there may be no adequate remedy at law for any such breach and, upon
any such breach or any threat thereof, LMI shall be entitled to appropriate
equitable relief in courts located in New York, including injunctive relief, in
addition to whatever other remedies it might be entitled.  In addition, in order
to protect against the disclosure of LMI’s Information, upon termination or
expiration of this Agreement, or as otherwise requested

 

21

--------------------------------------------------------------------------------


 

by LMI, HSL will promptly deliver to LMI or, at the request of LMI, destroy all
copies of LMI’s Information in its possession; provided, in each case, that HSL
may retain, in a secure location, a copy of such documents and records for
purposes of defending any legal proceedings or as is required to be maintained
in order to satisfy any law, rule, or regulation to which HSL is subject.  LMI
acknowledges that (i) this Agreement does not contain a non-compete provision;
(ii) HSL and/or its Affiliates currently develop and manufacture generic
equivalents of Cardiolite® for other customers and will continue to do so; and
(iii) HSL and its Affiliates may in the future develop and manufacture generic
equivalents of Cardiolite for any other customers (subject to Sections 6.1 and
the other provisions of Section 6.2 of this Agreement).

 

6.3                               Terms of this Agreement.

 

(a)                                 LMI and HSL each agree not to disclose,
whether by press release or in any other manner, the existence of this Agreement
or any terms or conditions of this Agreement, to any third party without the
prior written consent of the other Party or except as required by applicable
law; it being understood that either Party will be able to file this Agreement
with the U.S. Securities and Exchange Commission and other government agencies
to the extent it reasonably determines such filing is required under applicable
rules and regulations, but such Party shall use reasonable efforts to seek
confidential treatment of pricing and other commercially sensitive information. 
In addition, each Party may disclose the terms and conditions of this Agreement
to a lender or third party to which it is considering transferring all or
substantially all of its interests in the assets to which this Agreement
relates; provided, however, that such third party executes a confidentiality
agreement by which such third party is bound to hold the disclosed information
in confidence.

 

(b)                                 The Parties shall agree in good faith upon
the substance of Information that can be used as a routine reference in the
usual course of business to describe the terms of this transaction and each of
them may disclose such Information, as modified by mutual agreement from time to
time, without the other Party’s consent.

 

6.4                               Injunctive Relief. The Parties hereto
understand and agree that remedies at law may be inadequate to protect against
any breach of any of the provisions of this Article 6 by a Party or its
employees, agents, officers or directors or any other person acting in concert
with it or on its behalf.  Accordingly, each Party shall be entitled to seek
injunctive relief or any other equitable relief appropriate under the
circumstances by a court of competent jurisdiction against or with respect to
any action that constitutes any such breach of this Article 6.

 

22

--------------------------------------------------------------------------------


 

7.                                      INDEMNIFICATION; INSURANCE.

 

7.1                       By HSL. To the extent LMI is not responsible to
indemnify HSL and/or others under Section 7.2,  HSL will indemnify and hold LMI,
its Affiliates, and its and their directors, officers, agents and employees
harmless against any and all liability, damages, losses, costs or expenses,
including without limitation, reasonable fees and disbursement of attorneys
(collectively, “Liability”) resulting from any third party claims made or suits
brought against them to the extent such Liability arises from (i) HSL’s services
in developing the Product not in material compliance with this Agreement,
(ii) HSL’s manufacturing, supplying, processing or otherwise manufacturing the
Product not in compliance with the Specifications and the representations
contained in Section 5.1, (iii) HSL’s negligent acts or omissions or willful
misconduct in the manufacture, storage, packaging, labeling, handling or
shipping of the Product or (iv) HSL’s breach of any representation, warranty or
covenant, or failure to perform any of its obligations, hereunder.

 

7.2                       By LMI.  To the extent HSL is not responsible to
indemnify LMI and/or others under Section 7.1, LMI will indemnify and hold HSL,
its Affiliates, and its and their directors, officers, agents and employees
harmless against any and all Liability resulting from any third party claims
made or suits brought against them to the extent such Liability arises from
(i) any packaging or labeling of any Product to the extent that such packaging
or labeling has been supplied by or at the direction of LMI and applied in
accordance with instructions from LMI, (ii) LMI’s negligence or willful
misconduct in the storage, handling, shipping, use, marketing, distribution or
sale of the Product; (iii) LMI’s breach of any representation, warranty or
covenant, or failure to perform any of its obligations, hereunder; (iv) any
product distributed by LMI which is similar to or identical to Product (other
than Product which is manufactured by HSL); (iv) personal injuries or death
resulting from the use of the Product properly manufactured and delivered by
HSL; or (v) any product shipped by LMI with the Product or included with the
Product.

 

7.3                       Conditions of Indemnification.  A Party or any of its
Affiliates or their respective directors, officers, employees or agents (the
“Indemnitee”) that intends to claim indemnification under this Article 7 shall
promptly notify the other Party (the “Indemnitor”) of any Liability in respect
of which the Indemnitee intends to claim such indemnification reasonably
promptly after the Indemnitee is aware thereof, and the Indemnitor shall have
the right to assume the defense of any related third party action, suit or
proceeding with counsel mutually satisfactory to the Parties; provided, however,
that an Indemnitee shall have the right to retain its own counsel and
participate in the defense thereof at its own cost and expense.  The indemnity
agreement in this Article 7 shall not apply to amounts paid in settlement of any
claim, loss, damage or expense if such settlement is effected without the
consent of the Indemnitor, which consent shall not be withheld or delayed
unreasonably.  The failure of an Indemnitee to deliver notice to the Indemnitor
within a reasonable time after becoming aware of any such matter, if prejudicial
to the Indemnitor’s ability to defend such action, shall relieve the Indemnitor
of any liability to the Indemnitee under this Article 7 to the extent of such
prejudice.  The Indemnitee under this Article 7 and its directors, officers,
employees and agents shall cooperate fully with the Indemnitor and its legal
representatives in the investigation and defense of any matter covered by this
indemnification.

 

23

--------------------------------------------------------------------------------


 

7.4                       Insurance.  LMI and HSL will each, at its own cost and
expense, obtain and maintain in full force and effect, during the term of this
Agreement and for a period of one year following the expiration or other
termination of this Agreement, commercial general liability insurance (including
Products Completed Operations) with an insurance carrier reasonably acceptable
to the other Party, with limits of liability, including excess coverage, of not
less than $10,000,000 combined single limit bodily injury and property damage
covering its duties and obligations under the Agreement.

 

8.                                      ALTERNATIVE DISPUTE RESOLUTION.

 

(a)                                 The Parties will attempt in good faith to
resolve any controversy, claim or dispute (“Dispute”) arising out of or relating
to this Agreement promptly by negotiations.  Any such Dispute which is not
settled by the Parties within thirty (30) days after notice of such Dispute is
given by one Party to the other in writing shall be referred to a senior
executive of LMI and a senior executive of HSL who are authorized to settle such
Disputes on behalf of their respective companies (“Senior Executives”).  If the
Dispute has not been resolved within thirty (30) days after the end of the
thirty (30) day negotiation period referred to above (which period may be
extended by mutual agreement), subject to any rights to injunctive relief and
unless otherwise specifically provided for herein, any Dispute shall be settled
by binding arbitration as described in subsection (b) below, if the Parties so
choose.

 

(b)                                 Any Dispute which is not resolved by the
Parties within the time period described in subsection (a) shall be settled by
final and binding arbitration to be conducted by a single arbitrator in New
York, New York, pursuant to the then-existing Commercial Rules of the American
Arbitration Association.  The decision or award of the arbitrator shall be
final, and judgment upon such decision or award may be entered in any competent
court or application may be made to any competent court for judicial acceptance
of such decision or award and an order of enforcement.  The arbitrator shall
allocate the costs of the arbitration to one or both of the Parties as it sees
fit.

 

(c)                                  Nothing contained in this Section or any
other provision of this Agreement shall be construed to limit or preclude a
Party from bringing an action in any court of competent jurisdiction for
injunctive or other provisional relief to compel the other Party to comply with
its obligations hereunder before or during the pendency of mediation or
arbitration proceedings.

 

9.                                      MISCELLANEOUS.

 

9.1                               Relationship of the Parties.  In making and
performing this Agreement, the Parties are acting, and intend to be treated, as
independent entities and nothing contained in this Agreement shall be construed
or implied to create an agency, partnership, joint venture, or employer and
employee relationship between LMI and HSL.  Each Party shall retain the
exclusive right of control with respect to its employees and agents, and shall
be responsible for all taxes, withholdings, and other statutory or contractual
obligations of any sort in respect of its employees and agents providing
Products and services hereunder including, but not limited to, workers’
compensation insurance.  Except as otherwise provided herein, neither Party may
make

 

24

--------------------------------------------------------------------------------


 

any representation, warranty or commitment, whether express or implied, on
behalf of or incur any charges or expenses for or in the name of the other
Party.  No Party shall be liable for the act of any other Party unless such act
is expressly authorized in writing by both Parties hereto.

 

9.2                               Expenses.  Except as specifically provided
herein, each Party shall each pay its own expenses (including the fees and
expenses of their respective agents, representatives, counsel and accountants)
incidental to the preparation, negotiation, and consummation of this Agreement
and the transactions contemplated hereby.

 

9.3                               Survival.  The following provisions shall
survive the termination or expiration of this Agreement (along with any payment
obligations accruing during the Term under any other provision) for any reason
in accordance with their respective terms:

 

Article 1 (Definitions)

Section 2.5 (**** Qualification)

Section 3.4 (Effect of Expiration or Termination; Accrued Rights; Surviving
Obligations)

Article 4 (Regulatory Issues)

Article 5 (Warranties and Quality Assurance)

Article 6 (Intellectual Property; Nondisclosure; Confidentiality)

Article 7 (Indemnification)

Article 8 (Alternative Dispute Resolution)

Article 9 (Miscellaneous)

 

9.4                               Notices.  All notices, demands and other
communications to be given or delivered under or by reason of the provisions of
this Agreement shall be in writing and shall be deemed to have been given
(a) when personally delivered or sent by confirmed telecopy (with hard copy to
follow); (b) one (1) business day after sent by reputable overnight express
courier (charges prepaid); or (c) five (5) business days following mailing by
certified or registered mail, postage prepaid and return receipt requested. 
Unless another address is specified in writing, notices, demands and
communications to LMI and HSL shall be sent to the addresses indicated below:

 

Notices to LMI:

 

Lantheus Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, Massachusetts 01862
Attn:  VP, Manufacturing and Operations

 

with a copy to:

 

Lantheus Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, Massachusetts 01862
Attn:  General Counsel

 

25

--------------------------------------------------------------------------------


 

Notices to HSL:

 

Jubilant HollisterStier LLC
3525 North Regal Street

Spokane, WA 99207

Attention:  Sitakant Chaudhury

FAX:  (509) 482-1726

 

9.5                               Force Majeure.  If the performance of any
obligation under this Agreement by either Party is prevented, restricted,
interfered with or delayed by reason of natural disaster, casualty, acts of God,
riots, acts of terrorism, shortages or unavailability of raw materials, labor
strikes or such other events of a similar nature, all of which are outside the
reasonable control of the affected Party (“Force Majeure Event”), the Party so
affected shall, upon giving prompt written notice to the other Party (including
a full description of particulars), be excused from such performance to the
extent of such prevention, restriction, interference or delay; provided that the
affected Party shall use its reasonable commercial efforts to avoid or remove
such causes of non-performance and shall continue performance whenever such
causes are removed.

 

9.6                               LIMITATIONS ON LIABILITY.   IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY OR TO ANY THIRD PARTY FOR ANY
INDIRECT, INCIDENTAL, SPECIAL, PUNITIVE, EXEMPLARY, OR CONSEQUENTIAL DAMAGES
ARISING FROM THIS AGREEMENT, WHETHER THE BASIS OF THE LIABILITY IS BREACH OF
CONTRACT, TORT, STATUTES, OR ANY OTHER LEGAL THEORY, EXCEPT AS PROVIDED IN
SECTION 2.2(b) or 2.2(a)(ii) or 2.2(a)(iii) AND EXCEPT TO THE EXTENT NECESSARY
TO SATISFY A THIRD PARTY CLAIM UNDER SECTION 7 OF THIS AGREEMENT OR TO THE
EXTENT SUCH LIABILITY ARISES FROM A PARTY’S WILLFUL MISCONDUCT, FRAUD OR GROSSLY
NEGLIGENT ACTS OR OMISSIONS OR A PARTY’S BREACH OF THE CONFIDENTIALITY AND
NON-USE OBLIGATIONS SET FORTH HEREIN, AND WHETHER SUCH FIRST PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR NOT.

 

UNDER NO CIRCUMSTANCES SHALL HSL’S TOTAL LIABILITY TO LMI IN CONNECTION WITH THE
SUBJECT MATTER OF THIS AGREEMENT EXCEED **** DOLLARS ($****), PROVIDED THAT THE
LIMITATIONS DESCRIBED IN THIS SECTION SHALL NOT APPLY IN THE EVENT SUCH
LIABILITY ARISES FROM HSL’S WILLFUL MISCONDUCT, FRAUD OR GROSSLY NEGLIGENT ACTS
OR OMISSIONS OR HSL’S BREACH OF THE CONFIDENTIALITY AND NON-USE OBLIGATIONS SET
FORTH HEREIN.

 

9.7                               Successors and Assigns; Assignment.  This
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns.  This Agreement or any part
thereof, may not be assigned, in whole or in part, without the prior written
consent of the other Party, which consent may be withheld in the sole discretion
of the other Party; provided, however, that either Party may assign this
Agreement without the consent of the other Party, (i) in whole or in part to any
Affiliate of such Party, it being agreed that no such assignment to a Party’s
Affiliate shall release the assigning Party from its obligations hereunder, or
(ii) for the benefit of any lenders under any financing arrangement, or (iii) in
connection with

 

26

--------------------------------------------------------------------------------


 

the direct or indirect (x) transfer and sale of all or substantially all of the
assets or business of such Party or any of its Affiliates or (y) the transfer
and sale of all or substantially all of the assets or business of the specific
business line, division or unit of such Party or any of its Affiliates to which
this Agreement relates.

 

9.8                               Entire Agreement; Modification.  This
Agreement supersedes all prior agreements and understandings between the Parties
or any of their respective Affiliates (written or oral) relating to the subject
matter hereof, including any term sheets, and this Agreement is the entire and
complete statement of the terms of the agreement between the Parties with
respect to the subject matter hereof.  This Agreement may be amended, modified,
or supplemented only in a writing signed by LMI and HSL.

 

9.9                               Waivers.  The failure of a Party at any time
or times to require performance of any provision hereof shall in no manner
affect its right at a later time to enforce the same.  No waiver by a Party of
any condition or of any breach of any term, covenant, representation or warranty
contained in this Agreement shall be effective unless in writing, and no waiver
in any one or more instances shall be deemed to be a further or continuing
waiver of any such condition or breach in other instances or a waiver of any
other condition or breach of any other term, covenant, representation or
warranty.

 

9.10                        Section and Other Headings.  The section and other
headings contained in this Agreement are for reference purposes only and shall
not in any way affect the meaning or interpretation of this Agreement.

 

9.11                        Governing Law.  This Agreement shall be exclusively
interpreted in accordance with and governed by the laws of New York, without
regard to the conflicts of law rules thereof.

 

9.12                        Severability.  Any provision of this Agreement which
is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition and unenforceability in any jurisdiction shall not invalidate
or render unenforceable such provision in any other jurisdiction.

 

9.13                        No Third Party Beneficiaries.  Neither this
Agreement nor any provision hereof is intended to confer upon any person (other
than the Parties hereto) any rights or remedies hereunder.

 

9.14                        Construction.  The Parties have participated jointly
in the negotiation and drafting of this Agreement.  In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement.

 

9.15                        Counterparts.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed to be an original, and such
counterparts shall together constitute one and the same instrument.  A facsimile
transmission of an executed counterpart signature page shall be deemed an
original.

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their respective duly authorized representatives as of the date first above
written.

 

LANTHEUS MEDICAL IMAGING, INC.

 

 

 

 

 

By:

/s/ Donald R. Kiepert

 

 

 Name:

Donald R. Kiepert

 

 

 Title:

President and Chief Executive Officer

 

 

 

 

 

JUBILANT HOLLISTERSTIER LLC

 

 

 

 

 

By:

/s/ Marcelo Morales

 

 

 Name:

Marcelo Morales

 

 

 Title:

CEO

 

 

28

--------------------------------------------------------------------------------


 

Exhibit 1.1

 

Specifications

 

The Specifications for the Product have been established by LMI based on the
regulatory approvals for the Product in the Territory.  The Specifications
include, but are not limited to, the parameters approved by the FDA for the
Product and have been separately acknowledged by the Parties in writing.

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Exhibit 1.2

 

Territory

 

Australia

Austria

Bahamas

Bahrain

Belgium

Bermuda

Brazil

Canada

Colombia

Costa Rica

Denmark

Egypt

Finland

France

Germany

Hong Kong

India

Israel

Italy

Jamaica

Japan

Korea

Kuwait

Lebanon

Luxembourg

Malaysia

Malta

Mexico

Netherlands

New Zealand

Norway

Oman

Panama

Philippines

Saudi Arabia

Slovenia

South Africa

Spain

Sweden

Switzerland

Taiwan

Thailand

Trinidad and Tobago

United Arab Emirates

United Kingdom

United States

 

 

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------


 

Exhibit 1.3

 

Pricing

 

COMMERCIAL BATCH/LOT PRODUCTION PRICES:

 

****

 

CONFIDENTIAL

 

--------------------------------------------------------------------------------
